United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2096
                                 ___________

In re: Warren E. Bierman; Brenda J.    *
Bierman; Oconto Cattle Co., a Nebraska *
Limited Partnership,                   *
                                       *
                   Debtors,            *
______________________                 *
                                       *
Farm Credit Services of the Midlands, *
PCA,                                   * Appeal from the United States
                                       * District Court for the District
                   Appellee,           * of Nebraska.
                                       *
       v.                              *      [UNPUBLISHED]
                                       *
Warren E. Bierman; Brenda J. Bierman; *
Oconto Cattle Co., a Nebraska Limited *
Partnership; Brenda J. Bierman Trust,  *
by and through Tammy Gregerson, as     *
Trustee,                               *
                                       *
                   Appellants.         *
                                  ___________

                           Submitted: December 17, 1999

                                Filed: December 23, 1999
                                 ___________
Before McMILLIAN and FAGG, Circuit Judges, and BOGUE,* District Judge.
                            ___________

PER CURIAM.

       The Bierman appellants (Oconto Cattle Co., Warren E. Bierman, Brenda J.
Bierman, and the Brenda J. Bierman Trust) appeal the district court's ruling affirming
the bankruptcy court's decision that a spendthrift provision in the Brenda J. Bierman
Trust was unenforceable because of the control Brenda J. Bierman exerted over the
trust corpus, and thus the corpus was property of the bankruptcy estate. Having
reviewed the record and the parties briefs in the context of the appellants' contentions,
we see no error of fact or law by the bankruptcy court. Given the thorough treatment
of the spendthrift trust issues by the district court and the bankruptcy court, we
conclude that an extended opinion is unnecessary. We believe the relevant provisions
of the trust agreement were correctly analyzed, and the controlling state law was
correctly applied by these courts. Having nothing to add to their well-reasoned
opinions and orders, we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.

                                          -2-